DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/592,551, was filed on Oct. 3, 2019, and claims priority from Provisional Application 62/843,513, filed May 5, 2019.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of June 28, 2022.
Claims 1-16 and 18-20 are pending, of which claims 1, 6, and 15 are independent.
In the most recent amendment, independent claims 1, 6, and 15 have been amended.  
Claim 17 was previously cancelled.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on June 28, 2022 have been considered. 

Claim Interpretation
The Examiner interprets the claimed “logic system” of independent claim 6 as comprising hardware, as recited in para. [0097] of the specification: “Logic subsystem 1002 includes one or more physical devices configured to execute instructions.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a abstract idea (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea.
More specifically, claims 1-16 and 18-20 recite an abstract idea: “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The abstract idea elements in independent claim 6 are shown in regular font.  The “additional elements” are shown in underlined font:
6. (Currently amended) A server-computer system comprising: 
a logic system; and 
operatively coupled to the logic system, a computer-memory system holding instructions that, when executed by the logic system, cause the computer system to: 
receive a token-behavior selection for a token representing a real-world asset to be tracked on a virtual ledger, wherein the token is stored in content data of a sequence of blocks replicated on different electronic devices, each block including a cryptographic hash of an immediately antecedent block and a digital signature providing source-authentication of the content data, the token behavior selection identifying a client-defined combination of behaviors of the token;
in the server-computer system, automatically construct a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger, wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection, and wherein the template is constructed modularly from a library of verified code portions maintained on the server-computer system, such code portions being in a programming language compatible with the provider-defined architecture of the virtual ledger; and
provide access to the template to a client computer device.

The abstract idea is directed to using the features of a well-understood, routine, and conventional version of a distributed database (“blockchain”) to store information about real-world assets, in an accounting or inventory management system.
The “additional” structural elements are: “a logic system”, “a computer-memory system”, “different electronic devices”, “a library of verified code portions maintained on the server-computer system” and “a client computer device”. (See para. [0097] of the specification: “Logic subsystem 1002 includes one or more physical devices configured to execute instructions.”)
The “additional” extra-solution elements are “receive a token-behavior selection for a token” and “provide access to the template”.
This abstract idea is not integrated into a practical application, because:
The claim is directed to an abstract idea with additional generic computer elements. The generically recited computer elements (“a logic system”, “a computer-memory system”, “different electronic devices”, “a library of verified code portions maintained on the server-computer system” and “a client computer device”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer;
The claim amounts to adding the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
The extra solution activities (“receive a token-behavior selection for a token” and “provide access to the template”) do not add a meaningful limitation to the method as they are insignificant extra-solution activity;
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, because:
When considering the elements "alone and in combination", the additional elements (“a logic system”, “a computer-memory system”, “different electronic devices”, “a library of verified code portions maintained on the server-computer system” and “a client computer device”), do not add significantly more (also known as an "inventive concept") to the abstract idea.  Instead, they merely add the words "apply it" (or an equivalent), to “apply” the abstract idea onto a general purpose computer.
In regards to the extra-solution activities (“receive a token-behavior selection for a token” and “provide access to the template”), the receiving and transmitting (“communicating”) data are well-understood, routine, conventional steps performed by computers. This has been recognized by the court decisions listed in MPEP § 2106.05(d).
Independent claims 1 and 15 are rejected on the same grounds as independent claim 1.  
Moreover, independent claim 15 also recites the “additional” hardware element of “a network hosting the virtual ledger”, however this feature does not add “substantially more” than the abstract idea, and is merely a generic general purpose “network”.
All dependent claims are also rejected, by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea. 
The dependent claims merely further define the abstract idea. 
For example, claims 2 and 18 recite “further comprising verifying operability of the token-behavior code on the blockchain ledger.” 
For example, claims 3 and 19 recite “further comprising assessing self-consistency of the client-defined combination of behaviors.” 
For example, claims 4, 12, and 20 recite: “wherein the template is a derived template that inherits one or more properties of a preexisting template, and wherein one or more behaviors defined by the preexisting template are overridden by the client-defined combination of behaviors as defined by the derived template.” 
For example, claims 5, 8, and 16 recite “the client-defined combination of behaviors includes at least one predefined component behavior.” 
For example, claim 9 recites: “wherein the instructions cause the computer system to receive token-behavior code programmatically defining the at least one component behavior.” 
For example, claim 7 recites: “virtual ledger includes a blockchain ledger”. 
For example, claim 10 recites: “The computer system of claim 9 wherein the instructions cause the computer system to verify operability of the token-behavior code on the virtual ledger.” 
For example, claim 11 recites: “The computer system of claim 6 wherein the instructions cause the computer system to assess self-consistency of the client-defined combination of behaviors.” 
For example, claim 13 recites: “The computer system of claim 6 wherein the instructions cause the computer system to represent the client-defined combination of behaviors as a text expression.” 
For example, claim 14 recites: “The computer system of claim 13 wherein the instructions cause the computer system to assess self-consistency of the client-defined combination of behaviors, and wherein the self-consistency is assessed by application of a token-behavior grammar.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. §§102(a)(2) as being anticipated by US 2020/0327486 A1 to Göbel-Ralph et al. (“Göbel-Ralph”, Eff. Filing Date Apr. 12, 2019.  Published Oct. 15, 2020). 
In regards to claim 1,
1. (Currently amended) A computer-implemented method comprising:

receiving a token-behavior selection for a token representing a real-world asset to be tracked on a blockchain ledger, 

(See Göbel-Ralph, para. [0114]: “[0090]: “To overcome this issue, in step S1 of the asset tracking method of FIG. 2, a consensus-based ledger of transactional records (not shown in FIG. 1) is hosted on the distributed database system 2. That is, the distributed database system may be configured to embody a blockchain platform or the like.”)

(See Göbel-Ralph, para. [0031]: “Herein, the term “asset” may refer to a physical asset. The physical asset may be a physical object that is of at least subjective value to a stakeholder in an asset-based industrial process, and that has at least one digitally trackable attribute of interest. The term “asset” may also refer to a digital asset, such as intellectual property, documents, bills, licenses, print layout parts and the like.”)

(See Göbel-Ralph, para. [0048]: “The respective asset lifetime handler device may provide an interface, such as a human-machine interface, HMI, or an application programming interface, API, the interface offering functionality for registering attribute values in the ALP and/or retrieving the attribute values and/or a history thereof from the ALP.”)

(See Göbel-Ralph, para. [0064]: “In some embodiments, the programming interface means may be further configured to perform, in response to receiving corresponding instruction data, one of creating, editing and/or deleting of one or more of the asset attribute descriptors. That is, for example an administrative user of the asset lifetime handler device may access to programming interface means to create a set of asset class descriptors that corresponds to the classes of assets that are to be tracked by the asset tracking system in the industrial process. A standard user may later access the programming interface to create an ALP based on one of the previously programmed asset class descriptors each time a corresponding asset enters the industrial process.”)

wherein the token is stored in content data of a sequence of blocks replicated on different electronic devices, each block including a cryptographic hash of an immediately antecedent block and a digital signature providing source-authentication of the content data, the token- behavior selection identifying a client-defined combination of behaviors of the token;

(See Göbel-Ralph, para. [0039]: “The distributed database system may be byzantine fault tolerant, BFT. More particularly, the distributed database system may be a blockchain or employ blockchain technology. Still more particularly, the distributed database system may be a blockchain implementing hyperledger technology.”)

(See Göbel-Ralph, para. [0114]: “[0090]: “To overcome this issue, in step S1 of the asset tracking method of FIG. 2, a consensus-based ledger of transactional records (not shown in FIG. 1) is hosted on the distributed database system 2. That is, the distributed database system may be configured to embody a blockchain platform or the like.”)

The Examiner interprets that the claimed features are inherent to blockchain.

receiving token-behavior code programmatically defining at least one component behavior of the client-defined combination of behaviors;

(See Göbel-Ralph, para. [0064]: “In some embodiments, the programming interface means may be further configured to perform, in response to receiving corresponding instruction data, one of creating, editing and/or deleting of one or more of the asset attribute descriptors. That is, for example an administrative user of the asset lifetime handler device may access to programming interface means to create a set of asset class descriptors that corresponds to the classes of assets that are to be tracked by the asset tracking system in the industrial process. A standard user may later access the programming interface to create an ALP based on one of the previously programmed asset class descriptors each time a corresponding asset enters the industrial process.”)

(See Göbel-Ralph, para. [0012]: “In some embodiments, the asset lifetime handler device (4) further includes: a repository means (404) configured to store a number of asset class descriptors (81-83), each asset class descriptor (81-83) including a number of asset attribute descriptors (811-834); and a template feeder means (403) configured to, when responding to receiving instruction data specifying one of the number of asset class descriptors (81-83), create the ALP (8) for the asset (9) in the ledger of the distributed database system (2) based on the specified asset class descriptor (81-83).”)

(See Göbel-Ralph, para. [0013]: “In some embodiments, the asset lifetime handler device (4) further includes: an asset transaction layer, ATL, means (402) configured to update the ALP (8) maintained in the ledger of the distributed database system (2) when a change is detected in any of the one or more acquired asset attribute values.”)

(See Göbel-Ralph, para. [0014]: “In some embodiments, the ATL means (402) is further configured to generate a push notification when an asset-based event is observed in the ALP (8) that is maintained in the ledger of the distributed database system (2).”)

(See Göbel-Ralph, para. [0015]: “In some embodiments, the asset lifetime handler device (4) further comprises a document serving means (405) configured to: receive instruction data including a file related to the asset (9), store the received asset-related file for later retrieval, generate an asset attribute value including a link to the asset-related file and a hash value of the asset-related file, and transmit, as response data, the generated asset attribute value.”)

in a server system, automatically constructing a template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, 

(See Göbel-Ralph, para. [0012]: “In some embodiments, the asset lifetime handler device (4) further includes: a repository means (404) configured to store a number of asset class descriptors (81-83), each asset class descriptor (81-83) including a number of asset attribute descriptors (811-834); and a template feeder means (403) configured to, when responding to receiving instruction data specifying one of the number of asset class descriptors (81-83), create the ALP (8) for the asset (9) in the ledger of the distributed database system (2) based on the specified asset class descriptor (81-83).”)

wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection, and 

(See Göbel-Ralph, para. [0097]: “In response to and dependent on the received instruction data, the programming interface means 401 may cause the asset lifetime handler device 4 to perform operations such as: create the ALP 8 for a new asset 9 that is introduced into the industrial process, edit and/or add information to the ALP 8, delete the ALP 8 upon removal of the asset 9 from the industrial process, subscribe the operating entity to push notifications about a change of the ALP, transmit a copy of the ALP 8 to the operating entity, store and retrieve, in/from the document serving means 405, an asset-related file such as an instruction manual or the like.”)

(See Göbel-Ralph, para. [0062]: “In some embodiments, the asset lifetime handler device further includes: a repository means configured to store a number of asset class descriptors, each asset class descriptor including a number of asset attribute descriptors; and a template feeder means configured to, when responding to receiving instruction data specifying one of the number of asset class descriptors, create the ALP for the asset in the ledger of the distributed database system based on the specified asset class descriptor.”)

(See Göbel-Ralph, para. [0063]: “Herein, a respective asset attribute descriptor may be data indicative of a respective asset attribute. An asset class descriptor may be a record of asset attribute descriptors. Upon creating the ALP based on the asset class descriptor, the template feeder means may create the ALP so as to include asset attributes that correspond to the asset attribute descriptors included in the asset class descriptor. That is, an asset class descriptor may be a template that can be used for template-based creation of a number of ALPs having the same configuration, i.e. the same set of asset attributes.”)

wherein the template is constructed modularly from a library of verified code portions maintained on the server system, such code portions being in a programming language compatible with the provider-defined architecture of the blockchain ledger; and
adding the token class to the blockchain ledger, thereby enabling the real-world asset to be tracked on the blockchain ledger in accordance with the client-defined combination of behaviors.

(See Göbel-Ralph, para. [0046]: “The asset lifetime handler device may be implemented in hardware and/or in software. For example, the asset lifetime handler device may be implemented as a software layer hosted in one or more cloud services. In some embodiments, at least parts of the asset lifetime handler device may be implemented as chaincode hosted on the distributed database system. The asset lifetime handler device may be disposed in one of the plurality of realms and may be accessible, via network or the like, to entities disposed in the other of the plurality of realms.”)

(See Göbel-Ralph, para. [0090]: “To overcome this issue, in step S1 of the asset tracking method of FIG. 2, a consensus-based ledger of transactional records (not shown in FIG. 1) is hosted on the distributed database system 2. That is, the distributed database system may be configured to embody a blockchain platform or the like.”)

In regards to claim 2,
2. (Original) The method of claim 1 further comprising verifying operability of the token-behavior code on the blockchain ledger.

(See Göbel-Ralph, para. [0114]: “An operator of an asset-tracking device 303-305 of the second realm 502 may access the ALP 8 of the asset 9, may obtain the link and the hash value from the ALP 8, may proceed to retrieve the asset-related file using the link obtained from the ALP 8, and may proceed to verify the contents of the retrieved asset-related file using the hash value obtained from the ALP 8.”)

In regards to claim 3,
3. (Original) The method of claim 1 further comprising assessing self-consistency of the client-defined combination of behaviors.

(See Göbel-Ralph, para. [0030]: “The asset tracking systems described herein may protect the history of the asset attribute values from fraudulent manipulations and may improve trust in the contents of the ALP throughout the plurality of realms. Further, the asset lifetime handler devices may provide for a level of abstraction of the underlying distributed database system, thereby simplifying the use thereof. Yet further, a same digital representation, such as an XML representation and the like, of the history of the asset attribute values acquired over time may be used throughout the plurality of realms. Thus, it may be possible to provide an efficient-to-use asset tracking system for inter-realm asset tracking that is free from inconsistencies, media breaches and other complexity, compatibility and trustworthiness issues.”)

In regards to claim 4, 
4. (Original) The method of claim 1 wherein the template is a derived template that inherits one or more properties of a preexisting template, and wherein one or more behaviors defined by the preexisting template are overridden by the client-defined combination of behaviors as defined by the derived template.

(See Göbel-Ralph, para. [0030]: “The asset tracking systems described herein may protect the history of the asset attribute values from fraudulent manipulations and may improve trust in the contents of the ALP throughout the plurality of realms. Further, the asset lifetime handler devices may provide for a level of abstraction of the underlying distributed database system, thereby simplifying the use thereof. Yet further, a same digital representation, such as an XML representation and the like, of the history of the asset attribute values acquired over time may be used throughout the plurality of realms. Thus, it may be possible to provide an efficient-to-use asset tracking system for inter-realm asset tracking that is free from inconsistencies, media breaches and other complexity, compatibility and trustworthiness issues.”)

The Examiner holds that XML is an object-oriented programming language, and therefore it inherently has the claimed features of “inherit[ing] one or more properties of a preexisting template” and “one or more behaviors defined by the preexisting template are overridden by the client-defined combination of behaviors”.

In regards to claim 5,
5. (Original) The method of claim 1 wherein the client-defined combination of behaviors includes at least one predefined component behavior.

(See Göbel-Ralph, para. [0105]: “Asset attribute value record 801 is indicative of the asset attribute “owner” and includes the asset value “O1” for the owner, which is the predefined asset attribute value for the given asset attribute and has been copied from the asset attribute descriptor 811 of the asset class descriptor 81.”)

In regards to claim 6, it is rejected on the same grounds as claim 1, except for the highlighted features (in bold font) not recited in claim 1:
6. (Currently amended) A server-computer system comprising: 
a logic system; and
operatively coupled to the logic system, a computer-memory system holding instructions that, when executed by the logic system, cause the computer system to: 
receive a token-behavior selection for a token representing a real-world asset to be tracked on a virtual ledger, wherein the token is stored in content data of a sequence of blocks replicated on different electronic devices, each block including a cryptographic hash of an immediately antecedent block and a digital signature providing source-authentication of the content data, the token behavior selection identifying a client-defined combination of behaviors of the token;
in the server-computer system, automatically construct a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger, 
wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection, and 
wherein the template is constructed modularly from a library of verified code portions maintained on the server-computer system, such code portions being in a programming language compatible with the provider-defined architecture of the virtual ledger; and

(For the above-recited features, see the rejection of claim 1)

provide access to the template to a client computer device.

(See Göbel-Ralph, para. [0011]: “In some embodiments, the asset lifetime handler device (4) includes: a programming interface means (401) configured to receive instruction data and to respond to the received instruction data by performing at least one of: creating, editing and/or invalidating the ALP (8) of the asset (9), registering a subscription for push notifications about a change of the ALP (8), transmitting, as response data, a copy of the ALP (8) and/or a portion thereof, storing a file included in the instruction data, the file being related to the asset (9) and/or retrieving and transmitting, as response data, the file being related to the asset (9).”)

(See Göbel-Ralph, para. [0109]: “In some embodiments, the programming interface means 401 may be configured to ensure that any asset class descriptor 81-83 that is stored in the repository means 404 in response to said creating, modifying and/or editing, includes at least asset attribute descriptors 811, 821, 831, 812, 822, 832, 813, 823, 833 corresponding to the set of generalized core asset attributes. The programming interface 401 may add the generalized core asset attribute descriptors 811-833 to any asset class descriptors 81, 82, 83 upon its creation, and/or may refuse to create, modify and/or edit an asset class descriptor 81, 82, 83 which lacks at least one of the set of generalized core asset attribute descriptors 811-833. In this way, it may be ensured that any asset lifetime passport 8 created by the template feeder means 403 includes at least a mandatory set of generalized core asset attribute values 801-803 that are indicative, respectively, of a condition, a location and an owner of the corresponding asset 9.”)

In regards to claim 7,
7. (Previously presented) The server-computer system of claim 6 wherein the virtual ledger includes a blockchain ledger.

(See Göbel-Ralph, para. [0039]: “The distributed database system may be byzantine fault tolerant, BFT. More particularly, the distributed database system may be a blockchain or employ blockchain technology. Still more particularly, the distributed database system may be a blockchain implementing hyperledger technology.”)

In regards to claim 8, it is rejected on the same grounds as claim 5.
In regards to claim 9,
9. (Previously presented) The server-computer system of claim 6 wherein the client- defined combination of behaviors includes at least one component behavior, and wherein the instructions cause the computer system to receive token-behavior code programmatically defining the at least one component behavior.

In regards to claim 10,
10. (Previously presented) The server-computer system of claim 9 wherein the instructions cause the computer system to verify operability of the token-behavior code on the virtual ledger.

(See Göbel-Ralph, para. [0114]: “An operator of an asset-tracking device 303-305 of the second realm 502 may access the ALP 8 of the asset 9, may obtain the link and the hash value from the ALP 8, may proceed to retrieve the asset-related file using the link obtained from the ALP 8, and may proceed to verify the contents of the retrieved asset-related file using the hash value obtained from the ALP 8.”)

In regards to claim 11, it is rejected on the same grounds as claim 3.
In regards to claim 12, it is rejected on the same grounds as claim 4.
In regards to claim 13,
13. (Previously presented) The server-computer system of claim 6 wherein the instructions cause the computer system to represent the client-defined combination of behaviors as a text expression.

(See Göbel-Ralph, para. [0007]: “In some embodiments, the asset attribute values included in the ALP (8) include at least a mandatory set of generalized core asset attribute values, the mandatory set of generalized core asset attribute values being indicative of at least a condition, a location, and an ownership of the asset (9).”)

In regards to claim 14,
14. (Previously presented) The server-computer system of claim 13 wherein the instructions cause the computer system to assess self-consistency of the client-defined combination of behaviors, and wherein the self-consistency is assessed by application of a token-behavior grammar.

(See Göbel-Ralph, para. [0050]: “The term “ALP” may be used to refer to a coherent or distributed data record indicative of the history of the asset attribute values that have been acquired, over time, of the asset. An instance, or copy, of the ALP may be stored, at least in part, in the ledger of the distributed database system.”)

(See Göbel-Ralph, para. [0114]: “An operator of an asset-tracking device 303-305 of the second realm 502 may access the ALP 8 of the asset 9, may obtain the link and the hash value from the ALP 8, may proceed to retrieve the asset-related file using the link obtained from the ALP 8, and may proceed to verify the contents of the retrieved asset-related file using the hash value obtained from the ALP 8.”)

(See Göbel-Ralph, para. [0030]: “The asset tracking systems described herein may protect the history of the asset attribute values from fraudulent manipulations and may improve trust in the contents of the ALP throughout the plurality of realms. Further, the asset lifetime handler devices may provide for a level of abstraction of the underlying distributed database system, thereby simplifying the use thereof. Yet further, a same digital representation, such as an XML representation and the like, of the history of the asset attribute values acquired over time may be used throughout the plurality of realms. Thus, it may be possible to provide an efficient-to-use asset tracking system for inter-realm asset tracking that is free from inconsistencies, media breaches and other complexity, compatibility and trustworthiness issues.”)

In regards to claim 15, it is rejected on the same grounds as claim 1, except for the highlighted features (in bold font) not recited in claim 1:
15. (Currently amended) A computer-implemented method comprising:
receiving a token-behavior selection for a token representing a real-world asset to be tracked on a virtual ledger, wherein the token is stored in content data of a sequence of blocks replicated on different electronic devices, each block including a cryptographic hash of an immediately antecedent block and a digital signature providing source-authentication of the content data, the token-behavior selection identifying a client-defined combination of behaviors of the token, including at least one component behavior;
receiving token-behavior code programmatically defining the at least one component behavior;
in a server system, automatically constructing a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger, wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection, and wherein the template is constructed modularly from a library of verified code portions maintained on the server system, such code portions being in a programming language compatible with the provider-defined architecture of the virtual ledger;
adding the token class to the virtual ledger, thereby enabling the real-world asset to be tracked on the virtual ledger in accordance with the client-defined combination of behaviors; 	receiving a token-management request relating to at least one token instantiated from the token class; reformulating the token-management request according to the provider-defined architecture of the virtual ledger; and 

(For the above-recited features, see the rejection of claim 1)

submitting the reformulated token-management request to a network hosting the virtual ledger.

(See Göbel-Ralph, para. [0114]: “[0090]: “To overcome this issue, in step S1 of the asset tracking method of FIG. 2, a consensus-based ledger of transactional records (not shown in FIG. 1) is hosted on the distributed database system 2. That is, the distributed database system may be configured to embody a blockchain platform or the like.”)

In regards to claim 16, it is rejected on the same grounds as claim 5.
In regards to claim 18-20, they are respectively rejected on the same grounds as claims 2-4.

Response to Arguments
Re: Double Patenting
Regarding the obviousness-type double patenting rejection, it has been withdrawn. The Examiner has found applicant’s arguments in page 11 of the response filed on Dec. 17, 2021 to be persuasive (that the amendments to the independent claims overcome the double patenting rejections). 

Re: Claim Rejections - 35 USC § 101
The Examiner has amended the 35 USC § 101 rejection, as necessitated by the applicant’s amendments to the independent claims.  

Re: Claim Rejections - 35 USC § 103
In regards to the 35 USC § 103 rejections of claims 1-16 and 18-20, the new rejections have been necessitated by the applicant’s amendments to the independent claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2022/0207022 A1 to Wood et al. (“Wood”, Filed Dec. 30, 2020.  Published Jun. 30, 2022). Does not qualify as prior art. See para. [0038]:
[0038] 3) Standardized Contract Execution Platform: Blockchain systems offers a shared infrastructure for smart contract execution for an enterprise consortium. Standardization of smart contract templates and their execution platforms can reduce operating costs by easing cross-organizational interoperability for multiple asset classes. In some cases compliance logic can be added to the smart contract which further reduces auditing costs.

US-2022/0188810-A1 to Doney (“Doney”, Filed Feb. 22, 2022.  Published June 16, 2022).  Does not qualify as prior art. See para. [0038]:
[0130] As discussed above, the framework of disclosed implementations provides for the composability of digital assets by which classes (templated behaviors for a group of objects of a similar kind) can be formed by bundling logic objects (sometimes referred to as “logic elements” herein) that can be in the form of smart contracts. These templates allow routing of function calls (e.g., state change requests) made by authorized users for instantiated objects that have been assigned the class template via a proxy. Generic blockchain based proxy operations are understood by practitioners of the art and are not disclosed in detail herein.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

September 1, 2022